In a proceeding pursuant to Family Court Act article 10, Ardena B. appeals from (1) an order of the Family Court, Kings County (Schecter, J.), dated April 23, 1992, which modified a prior order of disposition of the same court by, inter alia, placing the child in the custody of the Department of Social Services for a period of one year and prohibiting the appellant from having any contact with the child except by letter, and (2) an order of the same court, also dated April 23, 1992, which denied her petitions for custody or increased visitation.
Ordered that the appeal from the order dated April 23, 1992, which modified the prior order of disposition, is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order dated April 23, 1992, which denied her petitions for custody or increased visitation, is affirmed, without costs or disbursements.
Since the April 23, 1992, order modifying the prior dispositional order has expired and there have been subsequent dispositional orders concerning placement, the appeal from the April 23, 1992, order is dismissed as academic (see, Matter of Alan T., 222 AD2d 336; Matter of Jorge S., 211 AD2d 513; Matter of Kevin R., 193 AD2d 351, 352).
With reference to the appeal from the April 23, 1992, order denying the appellant’s petitions for custody or increased visitation, the appellant’s contentions are patently devoid of merit. The record adequately supports the Family Court’s denial of the appellant’s petitions for custody or increased visitation. Furthermore, the record does not support the appellant’s contention that the Family Court was biased against her.
The appellant’s remaining contentions are without merit. Miller, J. R, Pizzuto, Joy and McGinity, JJ., concur.